Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 1 of 17 PageID# 1874


 Exhibit 4
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 2 of 17 PageID# 1875
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 3 of 17 PageID# 1876
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 4 of 17 PageID# 1877
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 5 of 17 PageID# 1878
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 6 of 17 PageID# 1879
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 7 of 17 PageID# 1880
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 8 of 17 PageID# 1881
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 9 of 17 PageID# 1882
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 10 of 17 PageID# 1883
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 11 of 17 PageID# 1884
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 12 of 17 PageID# 1885
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 13 of 17 PageID# 1886
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 14 of 17 PageID# 1887
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 15 of 17 PageID# 1888
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 16 of 17 PageID# 1889
Case 3:19-cv-00813-REP Document 41-4 Filed 05/15/20 Page 17 of 17 PageID# 1890
